Case: 20-50096        Document: 00515520897             Page: 1      Date Filed: 08/10/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                   No. 20-50096                                 FILED
                                Conference Calendar                       August 10, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Pedro Gama-Alvarez, also known as Guero, also known as El
 Lobo,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:12-CR-1578-1


 Before Dennis, Costa, and Engelhardt, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Pedro Gama-Alvarez has moved
 for leave to withdraw and has filed a brief in accordance with Anders v.
 California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50096       Document: 00515520897        Page: 2     Date Filed: 08/10/2020




                                  No. 20-50096


 Cir. 2011). Gama-Alvarez has filed a response. The record is not sufficiently
 developed to allow us to make a fair evaluation of Gama-Alvarez claims of
 ineffective assistance of counsel or any claim that his plea was coerced; we
 therefore decline to consider the claims without prejudice to collateral
 review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United
 States v. Corbett, 742 F.2d 173, 176-78 & n.11 (5th Cir. 1984).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as Gama-Alvarez’s response. We concur
 with counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and
 the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Gama-Alvarez’s
 motion for the appointment of new counsel is DENIED. See United States
 v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2